 90DECISIONS OF NATIONALLABOR RELATIONS BOARDviews with each employee in the voting unit. In two instances theseemployees were interviewed in Thompson's automobile at their re-spective homes; the other employees were interviewed separately inhis office.It is well established that the "technique of calling the employeesinto the Employer's offices individually" to urge them to reject theunion is, in itself, conduct calculated to interfere with their freechoice in the election.2This is so, regardless of the noncoercive tenorof an employer's actual remarks.3Because the Employer's conduct interfered with the employees'freedom of choice in the selection of a bargaining representative, weshall sustain the Petitioner's objections and set the election aside.Weshall further direct the Regional Director to conduct a new electionat such time as he deems appropriate .4OrderIT IS HEREBY ORDERED that the election of June 10, 1952, be, and ithereby is, set aside; andIT IS FURTHER ORDERED that this proceeding be remanded to the Re-gional Director for the Fifteenth Region for the purpose of conduct-ing a new election at such time as he deems the circumstances permita free choice of a bargaining representative.MEMBERS STYLES and PETERSON took no part in the consideration ofthe above Supplemental Decision and Order.3General Shoe Corporation (Marman Bag Plant),97 NLRB 499.8We reject the Employer's claim thatSilver Knit Hosiery Mills, Inc.,99 NLRB 422, andCalvine Cotton Mills, Inc., Plant No.2, 98 NLRB 843, are controlling here. InSilverKnit, the Employer's remarks were addressed to large groups of employees,not individuals.InCalvin,the remarks were made to but a single employee,occurred 6 weeks prior tothe election, and did not reflect a similar pattern of conduct toward any other employees.4As there is no dispute concerning the facts in this case,the Employer'smotion for ahearingis hereby denied.HUTCHINSON& CO.,BUCKEYE STEAMSHIP Co., PIONEER STEAMSHIP CO.,AND INLAND STEEL Co.'andUNITED STEELWORKERS OF AMERICA, CIO,PETITIONER.Case No. 8-RC-1765.October 23, 1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles A. Fleming, hearing' The names of the Employersare hereby amended to conform to our findings withinHarding College,99 NLRB 957.101 NLRB No. 30. HIITCHINSON & CO.91officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case,2 the Board finds :1.Hutchinson & Co., a partnership consisting of John T. Hutchin-son, Jean C. Hutchinson, and Dale Coy, is engaged solely in the man-agement and operation of vessels on the Great Lakes for PioneerSteamship Co., Buckeye Steamship Co., and Inland Steel Co.With respect to Pioneer and Buckeye, the record discloses that thethree partners of Hutchinson are the only officers of Pioneer andBuckeye and all these companies maintain the same principal office 3The Hutchinson partners are also directors of Pioneer and Buckeye.For many years, Hutchinson has had an oral agreement with Buckeyeand Pioneer under which it manages all their vessels.Hutchinson'smanagerial functions consist of the following: Through its fleet cap-tain and fleet engineer, dispatching and controlling the movementand operation of all the ships of Buckeye and Pioneer; keeping allrecords of the fleets' operations including requisitions for repairs, pur-chases, personnel records, and preparing tax returns and all contractsentered into by Buckeye and Pioneer.Hutchinson's fleet captain and fleet engineer hire all the captains,chief engineers, and other licensed personnel.The captains and chiefengineers of the respective vessels then hire their own unlicensed per-sonnel and send crew lists to Hutchinson & Company. The captainsand chief engineers of all the vessels of Pioneer and Buckeye areunder the supervision of and responsible to the fleet captain and fleetengineer of Hutchinson.All major purchases of supplies and repairjobs must receive final approval by Hutchinson's fleet captain andfleet engineer.The respective captains pay their crew members bycheck drawn on the respective steamship companies and all payrollrecords are maintained by Hutchinson.All invoices and requisitionsare made out in the name of the particualar steampship company butare approved by Hutchinson.With respect to Inland the record discloses that, while Hutchinsonalso has had an oral agreement with Inland for many years wherebyHutchinson assists Inland in the operation of its vessels, the relationbetween Inland and Hutchinson and that of Buckeye and Pioneerwith Hutchinson is quite different. Thus, ownership of five steamshipsis only one of Inlaiid's many business enterprises.Moreover, none of2On October 15, 1952, the attorneys for Pioneer Steamship Co. and Buckeye SteamshipCo. requested oral argument.This request is hereby denied as the record and briefs, inour opinion,adequately present the issues and positions of the parties.8 Buckeye also maintains a small office other than the office which it has with Pioneerand Hutchinson where some of its accounting work is performed. 92DECISIONSOF NATIONALLABOR RELATIONS BOARDthe partners of Hutchinson are officers or directors of Inland nor doHutchinson and Inland occupy the same offices. Furthermore, Inlandretains most of the direct operational control of its vessels and retainsHutchinson on an advisory basis only and as a general accountingagent.In contrast to the situation with regard to Pioneer and Buckeye,Inland has its own fleet manager and fleet engineer in Chicago whodirect the dispatching of all its vessels and control all the hiring andfiring of both licensed and unlicensed personnel.Furthermore, In-land maintains direct contact and control with all the personnel on itsvessels in such matters as advising them when and where to reportto the ships, matters relating to insurance, working conditions, griev-ances, and all decisions relating to industrial relations policies.Theemployees on the Inland vessels are eligible and receive all the benefitsallowed to all Inland employees, which are not given to the employeesof Hutchinson, Pioneer, and Buckeye.The Inland vessels are usedas private carriers for the Inland Steel Company, while the vesselsof Hutchinson, Pioneer, and Buckeye are contract carriers.All condi-tions of employment of its employees such as wages and other benefitsare directly determined by Inland and such determinations are in noway influenced by negotiations with Buckeye, Pioneer, andHutchinson.At the hearing no formal appearance was made for Hutchinson,although one of its partners testified as to its relations with Buckeye,Pioneer, and Inland.The attorneys for the latter three companiesmoved to dismiss the petition upon the ground that it did not designatethe proper employer because each of the three companies is an em-ployer and not Hutchinson. This motion was referred to the Board.In view of the facts given above regarding the relationship betweenHutchinson, Pioneer, and Buckeye, we find, contrary to the conten-tion of Pioneer and Buckeye, that all three together constitute asingle Employer within the meaning of Section 2 (2) of the Act.'On the other hand, we believe and so find that the record amply sup-ports the position of Inland to the extent that it contends that it isa separate Employer.However, the record also shows that the twoEmployers found herein were notified of the hearing, were fully ap-prised of the Petitioner's claim, and were aware at all times thatthismatter concerned their employees.Moreover, the Employersparticipated in the hearing, were represented by counsel, and had acomplete opportunity to present their positions on all the issues whicharose.There was no prejudice under the circumstances, and we there-fore deny the motion to dismiss the petition.5AEmerson&Stevens Mfg. Co., et al,95 NLRB 964 ;Central Packing Company,at al.,95 NLRB19;Manhattan Shirt Company,et al.,84 NLRB 100.5 SeeHarding College,footnote1, supra.;Warwick LumberCompany, 78NLRB 107. HUTCHINSON & Co.93Accordingly, we find that Hutchinson, Pioneer, and Buckeye andInland are Employers engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4. In its brief, the Petitioner contends that there should be twoappropriate bargaining units--one, consisting of all unlicensed per-sonnel on the vessels of Hutchinson, Buckeye, and Pioneer, and theother, consisting of all unlicensed personnel on the vessels of Inland.The Intervenor, Seafarers' International Union of North America,Great Lakes District, AFL, in its brief agrees with these unit con-tentions of the Petitioner.The latter, however, also states that ifthe Board does not agree as to the propriety of these two units, itthen requests that separate units of the unlicensed personnel on thevessels of Buckeye, Pioneer, and Inland be found appropriate. Buck-eye, Pioneer, and Inland take the position that only the Petitioner'salternative units are appropriate.In light of the facts set forth above, on the basis of which we havefound that Hutchinson, Pioneer, and Buckeye constitute a single Em-ployer within the meaning of the Act and Inland a separate Employer,we find that the two units which the Petitioner and Intervenor agreeupon are appropriate.6Regarding particular classifications of employees to be included orexcluded from the units found appropriate, all parties agree that thestewards should be excluded as supervisors.However, they disagreeas to other classifications which we shall now consider.Boatswains:The Petitioner contends that boatswains should beincluded in the units.The Employers and the Intervenor would ex-clude boatswains on the ground that they are supervisors.The duties of a boatswain consist of maintaining all deck gear insound condition.He is also responsible for the sanitary conditionof the ship and all general maintenance work.He assigns and directsthe deck hands in their duties and instructs them in the performanceof their work.He has approximately six men under his supervision.He does work similar to that performed by these employees only 10percent of the time.He receives higher wages than they do and whereseparate quarters are not available for him he is quartered with li-censed officers.He eats with the officers.Also, upon docking the shipthe captain will utilize the boatswain for duties usually handled by6 The M. A. Hanna Company,75NLRB 185;Wilson Transit Company,75 NLRB 181;The Kinsman Transit Company,75 NLRB 150. 94DECISIONS OF NATIONAL LABORRELATIONS BOARDone of the mates.As it appears that boatswains responsibly directother employees, we find that they are supervisors within themeaningof the Act and shall exclude them from the units.?The conveyorman:The Petitioner contends that the conveyormanshould be included in the unit.Employer Hutchinson, Pioneer, andBuckeye and the Intervenor would exclude the conveyorman on theground that he is a supervisor.The classification of conveyorman is found only on ships that havetheir own unloading gear.There is only one vessel which is in thePioneer fleet that unloads her own cargo.There is one conveyormanon this vessel.He is under the direct supervision of the chiefengineer.His duties are to maintain and keep in repair the unload-ing gear and to direct operation of the unloading gear when the shipis discharging its cargo.He directs the work of three men who, likethe conveyorman, perform no general deck duties and are not underthe supervision of any of the supervisory deck personnel.The con-veyorman assigns and directs the three employees and has the author-ity to effectively recommend the hiring and firing and the promotionof these men to the chief engineer.The conveyorman is paid wagesequivalent to those of a second mate.Under the circumstances, wefind that the conveyorman is a supervisor within the meaning ofthe Act and shall exclude him from the unit of employees of EmployerHutchinson, Pioneer, and Buckeye.Captains, First and second mates, and chief engineers of the barges:The Petitioner would exclude these employees as supervisors.TheIntervenor would include them unless the Board finds that they aresupervisors, as they are not required by law to be licensed personnel.Employer Hutchinson, Pioneer, and Buckeye agree with the Peti-tioner's position.Buckeye is the only company that has barges.There are 5 ofthem and they have the same physical characteristics as the steam-ships, except that they do not have self-propulsion machinery.Thesebarges carry from 5,500 to 9,000 tons of cargo consisting of iron, coal,and grain.They each have a crew of approximately 16 men, a captain,first and second mates, and a chief engineer.The barges are towedby steamships.The captain and the first and second mates have duties and respon-sibilities similar to those of a captain and mates aboard a steamship,except for navigational duties.The fleet captain or the captain ofthe barge hires the members of the crew.The first and second mates,who have the same authority over the watch as the mates on thesteamships, also have the same authority to recommend hiring and'Cities Service OilCo. of Pennsylvania,80 NLRB 1512, 1515. HUTCHINSON & CO.95firing of crew members of the barge.The captain and first and secondmates stand wheel watches in the pilot house just as they would ona steamship.At the end of the season the captain,mates,and chiefengineer receive a bonus from their Employer.The chief engineer on the barge has three men who work under hisdirection.He signs articles in the same manner as the chief engineeron a steamship.He directs the men under his charge in the main-tenance and care of boilers,pumps,towing engines,anchor windlass,generators,and equipment similar to that on a steamship.He hasthe authority to hire and fire these men.In view of the foregoing,and particularly the very substantialsimilarity between the duties and responsibilities of these officers andthose on board steamships,we find that the captains,first and secondmates,and chief engineers on the barges are supervisors and shallexclude them from the unit of employees of Employer Hutchinson,Pioneer,and Buckeye.Wheelsmen with licenses and oilers with licenses:The Petitioner andIntervenor would include these men and Employer Hutchinson,Pioneer,and Buckeye would exclude them from the unit.ApparentlyEmployer Inland does not have any of these employees and thereforetakes no position.Wheelsmen and oilers on steamships are not required to have li-censes.The Petitioner and Intervenor contend that job classifica-tion is the primary test and therefore these men should be includedin the unit despite the fact that they have licenses which entitle themto perform more technical duties.Employer Hutchinson,Pioneer,and Buckeye contend that they should be excluded because althoughthey are now serving in unlicensed capacities this is only temporaryuntil vacancies occur.We agree with the Petitioner and Intervenorthat the principal basis for inclusion or exclusion of employees from aunit should be the work that their particular job classification callsfor them to do.Accordingly,we shall include employees perform-ing the work of wheelsmen and oilers in the unit regardless of whetheror not they may happen to have licenses.We find that the following group of employees of the Employersconstitute units appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act :(1)All unlicensed personnel on board all vessels owned and/oroperated by Employer Hutchinson,Pioneer,and Buckeye,includingwheelsmen and oilers with or without licenses,but excluding licensedofficers, stewards,the conveyorman,captains,first and second mates,and chief engineers on barges,boatswains,guards,professional em-ployees,and supervisors as defined in the Act. 96DECISIONSOF NATIONAL LABOR RELATIONS BOARD(2)All unlicensed personnel on board all vessels owned and/oroperated by Employer Inland, excluding licensed officers, stewards,boatswains,guards,professional employees,and supervisors as de-fined in the Act.[Text of Direction of Elections omitted from publication in thisvolume.]TIIERATH PACKINGCOMPANYandUNITED PACKINGHOUSEWORKERSOF AMERICA,LOCAL No.46,CIO,PETITIONER.CasesNos. 18-RC-1556, 18-RC-1557, and 18-RC-1593.October 23, 1952Decision,Order,and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Harry Irwig,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.,Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.For the reasons set forth in paragraph numbered 4, below, ques-tions affecting commerce exist concerning the representation of em-ployees of the Employer, within the meaning of Section 9 (c) (1) andSection 2 (6) and (7) of the Act, in Cases Nos. 18-RC-1556 and18-RC-1557, but none exists in Case No. 18-RC-1593.4.At its Waterloo, Iowa, plant, the Employer is engaged in theslaughtering of livestock and the processing of meat products.ThePetitioner, which has represented the production and maintenanceemployees at this plant since 1948, now seeks an election in threegroups currently excluded from the production and maintenance unit.iNationalBrotherhoodof Packinghouse Workers, Confederated Unions of America, wasgranted leave to intervene in Cases Nos.18-RC-1556and 18-RC-1557on the basis ofcontracts then in force but now expired.Its request to intervene in Case No.18-RC-1593was denied for lack of a sufficient showing of interest.At the hearing the Intervenor sought tointroduce evidenceto show thatcertain personsalleged tobe or tohave been officers and policy makers of the Petitioner were in factCommunistsThe hearing officer properly rejected the evidence.We are administra-tively satisfiedthat non-Communistaffidavitshave been filed by theofficers of thePetitioner,as required by Section9 (h) of the Act.Congress has made the truth orfalsity of those affidavitsa concernof the Department of Justice,not of this Board.Thefact of complianceby a labor organization which is required to complyis not litigable bythe parties to Board proceedings.Sunbeam Corporation,94 NLRB 844,93 NLRB 1205,and 89 NLRB 469.101 NLRB No. 25.